--------------------------------------------------------------------------------

Exhibit 10.4


CELADON GROUP, INC.




AMENDED AND RESTATED AWARD NOTICE




GRANTEE:
 
Paul Svindland
TYPE OF AWARD:
 
Non-Qualified Stock Option
NUMBER OF SHARES:
 
200,000
EXERCISE PRICE PER SHARE:
 
As set forth on Schedule A
DATE OF GRANT:
 
July 24, 2017
EXPIRATION DATE:
 
July 24, 2027





1. Grant of Option.  This Amended and Restated Award Notice (this “Award
Notice”) serves to notify you that Celadon Group, Inc., a Delaware corporation
(the “Company”), hereby grants to you an option (the “Option”) to purchase, on
the terms and conditions set forth in this Award Notice, up to the number of
shares set forth above (the “Option Shares”) of the Company’s common stock, par
value $0.033 per share (the “Common Stock”), at the price per share set forth
above.  The Option is intended to qualify as an “employment inducement award”
within the meaning of Rule 303A.08 of the New York Stock Exchange Listed Company
Manual. You should review the terms of this Award Notice carefully.  Capitalized
terms used herein and not otherwise defined herein have the meanings ascribed
thereto in that certain Employment Agreement between you and the Company, dated
July 13, 2017 (the “Employment Agreement”).


2. Term.  Unless the Option is previously terminated pursuant to the terms of
this Award Notice, the Option will expire at the close of business on the
expiration date set forth above (the “Expiration Date”).


3. Vesting; Forfeiture; Limitation on Exercise.  Subject to the terms and
conditions set forth in this Award Notice, the Option will vest and become
exercisable as set forth on Schedule B. Any unvested portion of the Option that
does not vest as a result of your failure to have been continuously in the
employment or service of the Company or any corporation or business entity in
which the Company directly or indirectly has an ownership interest of twenty
percent (20%) or more (each such entity, a “Subsidiary”) for any reason from the
Date of Grant until the vesting dates set forth on Schedule B will automatically
be forfeited on the date your employment or service is terminated without any
obligation of the Company to pay any amount or deliver any shares of Common
Stock. If your employment with or service to the Company or a Subsidiary is
terminated for Cause (as defined in the Employment Agreement), any unvested
potion of the Option shall be forfeited in accordance with this Section 3, and
any vested portion of the Option shall no longer be exercisable on or after the
date of such termination. If your employment with or service to the Company or a
Subsidiary is terminated for any reason other than for Cause, any unvested
portion of the Option shall vest or be forfeited in accordance with this Section
3 or Section 5, as applicable, and you may thereafter exercise any vested
portion of the Option until the earlier of (a) the date which is ninety (90)
days following the date of such termination and (b) the Expiration Date;
provided, however, that notwithstanding the foregoing,  (i) any unvested portion
of the Option shall immediately vest upon (1) your death; or (2) a termination
of your employment as a result of your Disability pursuant to Section 6 of the
Employment Agreement; and (ii) upon the immediate vesting of the Option pursuant
to the preceding clause (i), the Option may be exercised at any time thereafter
through the fifth anniversary of such vesting date.

--------------------------------------------------------------------------------



4. Exercise.


(a) Method of Exercise.  To the extent exercisable under Section 3, the Option
may be exercised in whole or in part, provided that the Option may not be
exercised for less than one (1) share of Common Stock in any single
transaction.  The Option shall be exercised by your giving written notice of
such exercise to the Company specifying the number of Option Shares that you
elect to purchase and the Exercise Price to be paid.  Upon determining that
compliance with this Award Notice has occurred, including compliance with such
reasonable requirements as the Company may impose and payment of the Exercise
Price, the Company shall issue to you a certificate or do book entry
registration for the Option Shares purchased on the earliest practicable date
(as determined by the Company) thereafter.


(b) Payment of Exercise Price.  The Exercise Price may be paid as follows:


(i) In United States dollars in cash or by check, bank draft, or money order
payable to the Company;


(ii) At the sole discretion of the Company’s Compensation Committee (the
“Committee”), through the delivery of shares of Common Stock with an aggregate
Fair Market Value (as defined in the Company’s 2006 Omnibus Incentive Plan, as
amended (the “Plan”)) at the date of such delivery equal to the Exercise Price;


(iii) Subject to any and all limitations imposed by the Committee from time to
time (which may not be uniform), through a “cashless exercise,” whereby you (A)
irrevocably instruct a broker or dealer acceptable to the Company to sell, on
your behalf, shares of Common Stock to be issued upon exercise pursuant to this
Award Notice and to deliver cash sale proceeds therefrom to the Company in
payment of the Exercise Price, and (B) direct the Company to deliver shares of
Common Stock to be issued upon such exercise directly to such broker or dealer;


(iv) At the sole discretion of the Committee, through the surrender of part of
the Option or other exercisable options having a difference between (A) the
exercise price of such surrendered Options and (B) the Fair Market Value (as
defined in the Plan) of the Common Stock equal to the Exercise Price;


(v) Any other method approved or accepted by the Committee in its sole
discretion, subject to any and all limitations imposed by the Committee from
time to time (which may not be uniform); or
2

--------------------------------------------------------------------------------



(vi) At the sole discretion of the Committee, in any combination of
Sections 4(b)(i), 4(b)(ii), 4(b)(iii), 4(b)(iv), and 4(b)(v) above.


The Committee in its sole discretion shall determine acceptable methods for
surrendering Common Stock or options as payment upon exercise of the Option and
may impose such limitations and conditions on the use of Common Stock or options
to exercise the Option as it deems appropriate.  Among other factors, the
Committee will consider the restrictions of Rule 16b‑3 of the Exchange Act and
Section 402 of the Sarbanes-Oxley Act, and any successor laws, rules, or
regulations.


(c) Withholding.  The exercise of the Option is conditioned upon your making
arrangements satisfactory to the Company for the payment to the Company or a
Subsidiary of the amount of all taxes required by any governmental authority to
be withheld and paid over by the Company or any Subsidiary to the governmental
authority on account of the exercise.  The payment of such withholding taxes to
the Company or any Subsidiary may be made by one or any combination of the
following methods: (i) in cash or by check, (ii) by the Company withholding such
taxes from any other compensation owed to you by the Company or any Subsidiary,
(iii) pursuant to a cashless exercise program as contemplated in Section
4(b)(iii) above, or (iv) any other method approved or accepted by the Committee
in its sole discretion, subject to any and all limitations imposed by the
Committee from time to time (which may not be uniform).


5. Effect of Change in Control. If, during the six months preceding or the 12
months following a Change in Control (as defined in the Employment Agreement),
the Company or its successor terminates your employment without Cause (as
defined in the Employment Agreement), or you terminate your employment with the
Company or its successor with Good Reason (as defined in the Employment
Agreement), then the unvested portion of the Option shall immediately vest and
become exercisable as of the date of the occurrence of such event, or, if such
termination occurs prior to the Change in Control, on the date of such Change in
Control. Your right to exercise any vested but unexercised portion of the Option
is subject to Section 3 of this Award Notice.


6. Nonassignability.  The Option may not be alienated, transferred, assigned, or
pledged (except by will or the laws of descent and distribution).  After vesting
and/or exercise, the sale or other transfer of the Option, the Option Shares,
and the Common Stock issued upon exercise of the Option will be subject to
applicable laws and regulations under federal and state securities laws, as well
as anti-hedging and pledging policies adopted by the Company.


7. Limitation of Rights.  You will not have any rights as a stockholder with
respect to the Option Shares until you become the holder of record of such
shares by exercising the Option.  Neither the granting of the Option nor this
Award Notice give you any right to remain in the employment or service of the
Company or any subsidiary.


8. Rights of the Company and Subsidiaries.  This Award Notice does not affect
the right of the Company or any Subsidiary to take any corporate action
whatsoever, including without limitation its right to recapitalize, reorganize,
or make other changes in its capital structure or business, merge or
consolidate, issue bonds, notes, shares of Common Stock, or other securities,
including preferred stock, or options therefor, dissolve or liquidate, or sell
or transfer any part of its assets or business.
3

--------------------------------------------------------------------------------



9. Restrictions on Issuance of Shares.  If at any time the Company determines
that the listing, registration, or qualification of the Option Shares upon any
securities exchange or quotation system, or under any state or federal law, or
the approval of any governmental agency, is necessary or advisable as a
condition to the exercise of the Option, the Option may not be exercised in
whole or in part unless and until such listing, registration, qualification, or
approval shall have been effected or obtained free of any conditions not
acceptable to the Company.


10. No Registration.  You represent and warrant that the Option and the Common
Stock issued upon exercise of the Option pursuant to this Award Notice are being
acquired for your own account for investment only and not with a view to, or for
sale in connection with, any distribution of such Restricted Shares in violation
of the Securities Act of 1933, as amended (the “Securities Act”) or any
applicable state securities laws or any rules or regulations promulgated
thereunder (“Applicable Securities Laws”).  You further acknowledge, represent
and warrant that none of the Option, the Option Shares, nor the Common Stock
issued upon exercise of the Option have been registered under Applicable
Securities Laws, and as a result, you will not be able to transfer or sell
shares even after the restrictions lapse unless exemptions from registration
under Applicable Securities Laws are available.  Such exemptions from
registration are limited and might be unavailable.  You agree that any resale by
you of the Option, the Option Shares, or Common Stock issued upon exercise of
the Option shall comply in all respects with the requirements of all Applicable
Securities Laws (including, without limitation, the provisions of the Securities
Act, the Exchange Act and the respective rules and regulations promulgated
thereunder) and any other law, rule or regulation applicable thereto, as such
laws, rules and regulations may be amended from time to time.  The Company shall
not be obligated to issue Common Stock upon exercise of the Option or permit the
resale of any such shares, if such issuance or resale would violate any such
requirements. You acknowledge that the Company is under no obligation to
register the Option, the Option Shares, or the Common Stock issued upon exercise
of the Option, on your behalf or to assist you in complying with any exemption
from registration under the Securities Act or state securities laws.


11. Obligation to Maintain Stock Ownership.  Your ability to dispose of the
Common Stock issued upon exercise of the Option is subject to stock ownership
guidelines adopted by the Company for certain officers and key employees, and
the Company is authorized to place a restrictive legend on such shares, issue
stop-transfer instructions to the transfer agent, or take such other actions as
may be advisable, in the Committee's sole discretion, to enforce such ownership
guidelines.  Please determine whether you are subject to the guidelines and how
many shares of Common Stock issued upon exercise of the Option may be disposed
of prior to attempting to dispose of any shares.


12. Authority of the Committee.  The Committee shall have the exclusive right to
(i) accelerate the vesting, exercise, or payment of the Award when such action
or actions would be in the best interest of the Company, (ii) administer this
Award, at its discretion, in accordance with the Plan, and (iii) certify
whether, and to what extent, the vesting conditions set forth in Schedule B have
been attained, and you agree that the Committee's determination is binding.


13. Amendment.  Except as otherwise provided herein, the Company may only alter,
amend, or terminate the Option with your consent.
4

--------------------------------------------------------------------------------



14. Governing Law.  This Award Notice shall be governed by and construed in
accordance with the laws of the State of Delaware, except as superseded by
applicable federal law, without giving effect to its conflicts of law
provisions.


15. Notices.  All notices and other communications to the Company required or
permitted under this Award Notice shall be written, and shall be either
delivered personally or sent by registered or certified first-class mail,
postage prepaid and return receipt requested, or by telex or telecopier,
addressed to the Company’s office at 9503 East 33rd Street, One Celadon Drive,
Indianapolis, Indiana 46235, Attention: Chief Financial Officer.  Each such
notice and other communication delivered personally shall be deemed to have been
given when delivered.  Each such notice and other communication delivered by
mail shall be deemed to have been given when it is deposited in the United
States mail in the manner specified herein, and each such notice and other
communication delivered by facsimile or electronically shall be deemed to have
been given when it is so transmitted and the appropriate confirmation is
received.


16. Amendment and Restatement.  This Award Notice amends and restates that
certain award notice dated July 24, 2017, between you and the Company regarding
the non-qualified stock options covered hereby, and shall supersede such
previous award notice in all respects.






* * * * * * * * * *


5

--------------------------------------------------------------------------------



ACKNOWLEDGEMENT


The undersigned acknowledges receipt of, and understands and agrees to be bound
by, this Award Notice.  The undersigned further acknowledges that this Award
Notice sets forth the entire understanding between him or her and the Company
regarding the Option granted by this Award Notice and that this Award Notice
supercedes all prior oral and written agreements on that subject.




Dated: December 5, 2018
       
Grantee:
      /s/ Paul Svindland  
Paul Svindland
     
Celadon Group, Inc.
         
By:
/s/ Chase Welsh  
Name:
Chase Welsh  
Title:
General Counsel and Secretary



6

--------------------------------------------------------------------------------

Schedule A


Exercise Price per Share


Number of Shares
 
Exercise Price per Share
70,000 (“Tranche 1”)
 
$4.00
70,000 (“Tranche 2”)
 
$5.00
60,000 (“Tranche 3”)
 
$6.00



7

--------------------------------------------------------------------------------

Schedule B


If (and only if) you are continuously employed by or in the service of the
Company or a Subsidiary from the Date of Grant through each vesting date, and
subject to the terms of this Award Notice including, without limitation, the
provisions of Section 3 pertaining to immediate vesting upon your death or
termination of your employment as a result of your Disability, the Option will
vest as follows:


Number of Option Shares
 
Vesting Date
66,666
 
August 1, 2019
66,667
 
August 1, 2020
66,667
 
August 1, 2021



All Options in Tranche 1 will vest before any Options in Tranche 2 vest; all
Options in Tranche 2 will vest before any Options in Tranche 3 vest. By way of
illustration, on August 1, 2019, 66,666 Options from Tranche 1 will vest; on
August 1, 2020, 3,334 Options from Tranche 1 will vest and 63,333 Options from
Tranche 2 will vest; on August 1, 2021, 6,667 Options from Tranche 2 will vest
and all 60,000 Options from Tranche 3 will vest.


Back to Form 8-K [form8k.htm]
 
8